IN THE SUPREME COURT OF THE STATE OF NEVADA

                IN THE MATTER OF DISCIPLINE OF
                JASON C. FARRINGTON, BAR NO. 8063.                     NO 69705     F L ED
                                                                                     MAR 2 5 2016
                                                                                    Er K. LINDEMAN
                                                                                 Clc         P ME COU
                                                                                                21     '
                                                                                BY
                                                                                                   LERK
                            ORDER IMPOSING RECIPROCAL DISCIPLINE                   CHIEF
                            This is a petition under SCR 114 for reciprocal discipline
                attorney Jason C. Farrington, based on discipline imposed in Arizona.
                Farrington did not self-report the disciplinary sanctions imposed by
                Arizona as required by SCR 114(1), and he has not responded to the
                petition. See SCR 114(3). Farrington was admitted to the practice of law
                in Nevada in 2002 and has no prior disciplinary history, but he was
                administratively suspended in Nevada on April 10, 2014, for failure to
                comply with mandatory continuing legal education (CLE) requirements,
                and he has not sought reinstatement under SCR 213.
                            Based on an agreement for discipline by consent, on July 13,
                2015, the presiding disciplinary judge for the Arizona Supreme Court
                reprimanded Farrington and placed him on probation for two years.
                During the probationary period, Farrington, who was already suspended
                in Arizona for failing to comply with mandatory CLE requirements, must
                file quarterly reports to the State Bar of Arizona that he has remained out
                of the practice of law. He must also undergo at his expense a Law Office
                Management Assistance Program (LOMAP) and Member Assistance
                Program (MAP) screening if he returns to the practice of law.
                            The discipline in Arizona is based on Farrington's admission
                to allegations that he failed to communicate with and/or perform services
                for clients in three bankruptcy cases and that he failed to respond to
SUPREME COURT   inquiries from the State Bar of Arizona. He further agreed that based on
     OF
   NEVADA       this conduct he had violated Arizona Ethics Rules 1.3 (diligence), 1.4
                                                                                           0:74Ei
                 (communication), 1.16 (terminating representation), 3.2 (expediting
                 litigation), 8.1 (disciplinary matters), and 8.4 (misconduct). These
                 provisions are identical or substantially similar to Nevada Rules of
                 Professional Conduct 1.3, 1.4, 1.16, 3.2, 8.1, and 8.4. The Arizona
                 disciplinary judge weighed the same factors that this court has
                 determined to be relevant in determining the appropriate discipline: "the
                 duty violated, thefl lawyer's mental state, the potential or actual injury
                 caused by the lawyer's misconduct, and the existence of aggravating or
                 mitigating factors."   In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
P.3d 1067, 1077 (2008). In particular, the Arizona disciplinary judge
                 considered aggravating factors (selfish motive, pattern of misconduct,
                 multiple offenses, bad faith obstruction of the disciplinary proceeding by
                 intentionally failing to comply with the rules or orders of the disciplinary
                 agent, and substantial experience in the practice of law) and mitigating
                 factors (absence of a prior disciplinary record, absence of a dishonest
                 motive, and remorse) that are similar to those set forth in SCR 102.5.
                 Finally, the judge took into consideration the parties' agreement that the
                 violations happened during a time when Farrington was changing careers
                 to leave the practice of law and the fact that Farrington was already
                 summarily suspended for CLE noncompliance and posed no threat to the
                 public or the profession. Given all these considerations, the judge found
                 that the proposed sanctions of reprimand and probation met the objectives
                 of attorney discipline.
                             SCR 114(4) provides that this court shall impose identical
                 reciprocal discipline unless the attorney demonstrates, or this court finds,
                 that at least one of four factors is present: (1) the procedure in the other
                 jurisdiction denied the attorney due process; (2) there was such an
                 infirmity of proof of the misconduct in the other jurisdiction that this court
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    cannot accept the other court's decision; (3) substantially different
                    discipline is warranted in this state; or (4) the established misconduct does
                    not constitute misconduct under the rules of this state. Discipline
                    elsewhere is res judicata, as SCR 114(5) provides that "[i]ri all other
                    respects, a final adjudication in another jurisdiction that an attorney has
                    engaged in misconduct conclusively establishes the misconduct for the
                    purposes of a disciplinary proceeding in this state."
                                We are not persuaded that any of the exceptions apply to this
                    case. Accordingly, we grant the petition for reciprocal discipline
                    Farrington is reprimanded for his conduct in violation of the Nevada Rules
                    of Professional Conduct and shall be placed on probation for two years
                    retroactive to July 13, 2015. He shall comply with the conditions of
                    probation imposed by Arizona and complete a monitoring agreement with
                    the State Bar of Nevada for the duration of his probation in the event that
                    he is reinstated to the practice of law in Nevada. The Nevada State Bar
                    shall comply with SCR 121.1.
                                It is so ORDERED.




                                             Parraguirre


                                                J.
                    Hardesty



                    Cherry                                      Saitta


                                                                    pe,st                 'J.
                     ibbons
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    olp0
                cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Jason C. Farrington
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A